[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After trial, the court finds that plaintiff and defendant orally CT Page 3969 agreed that defendant would receive a commission on the sale of equipment made on behalf of plaintiff to Berco Leasing. The defendant was to receive 50% of the amount by which the sales price exceeded $86,000. The sales price totalled $101,690, generating a commission of $7,845. Additionally, plaintiff, after discussion with the manufacturer, authorized defendant to perform service on the unit to get it running. Defendant expended $2,153.11 in out-of-pocket cost to do the work and 72 hours of his own labor at $48 per hour for a total of $5,609.11. Defendant received a check for $15,468.70 from Berco Leasing. After subtracting what is owed him for "warranty" work and his commission, $2,014.59 is due plaintiff.
Judgment should enter for plaintiff for $2,014.59, plus costs.
SUSCO, JUDGE